Citation Nr: 1243939	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an upper torso skeletal disorder.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from in the United States Army from January to May 1990, from January 2003 to January 2004, and from June 2009 to July 2010.  He has additional service with the United States Army Reserve and the Massachusetts National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in part, denied the Veteran's claims of entitlement to service connection for right ear hearing loss, an upper torso skeletal disorder, and posttraumatic stress disorder.  

In a January 2011 decision, the Board granted entitlement to service connection for PTSD.  In an October 2012 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for right ear hearing loss.  As such, the remaining claim on appeal is entitlement to service connection for an upper torso skeletal disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  After having carefully considered the remaining issue, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

On his July 2006 claim for entitlement to an upper torso skeletal disorder, the Veteran indicated his disability began in January 2004 and that the disorder continued to the present.  He did not further describe his "upper torso skeletal disorder" or provide a description of the symptoms he experiences.  The Board notes the Veteran is service connected for a lumbar spine disorder.

Reserve and active duty service treatment records include an April 1993 report of neck pain, with a notation of a motor vehicle accident seven years (1986) prior.  On a December 2003 report of medical history the Veteran noted a history of a "painful shoulder, elbow or wrist."  A clinical evaluation did not note a current disorder of the upper extremities.  In June 2007, he denied a history of "painful shoulder, elbow or wrist."  

In September 2012, the Veteran noted he began physical therapy with the VA in June 2012 to treat shoulder pain, but that he had to stop treatment due to his work schedule.  This is the only indication the Veteran has provided regarding the symptoms behind his claim of entitlement to an upper torso skeletal disorder.  The claims file and Virtual VA do not include VA or private treatment records after September 2006.  On remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

As the Veteran's service treatment records include a notation of a medical history of "a painful shoulder, elbow or wrist," and he currently complains of shoulder pain, the Board finds that a remand is necessary so that a medical examination and opinion can be obtained addressing these matters.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and request that he identify any medical treatment he has received for his upper torso skeletal disorder since 2006.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  

The RO/AMC should also request medical records that are relevant to the Veteran's treatment for his shoulders or any other upper torso skeletal symptoms since from 2006 to the present day from the Veteran's VA treatment facilities.  

Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  The Veteran should then be scheduled for a VA examination to assess the current nature and etiology of any upper torso skeletal disorder, to include a shoulder disorder.  The Veteran's claims folder and a copy of this REMAND should be reviewed by the VA examiner.  

After review of available evidence and examination of the Veteran, the VA examiner should diagnose any upper torso skeletal disorders.  For each diagnosed disorder, the examiner should address the following inquiries:

a)  Is it is at least as likely as not (50 percent or better probability) that the diagnosed disorder was caused by or related to a period of active duty or ACDUTRA.

If the examiner determines the Veteran has an upper torso skeletal disorder as a result of an in-service injury, then the examiner should have the Veteran provide a date for when the injury was incurred.

b) Is it is at least as likely as not (50 percent or better probability) that the diagnosed disorder resulted from, or was aggravated by, an injury incurred during a period of INACDUTRA

A rationale for all opinions expressed should be provided.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


